                     Case 3:20-cv-02794-EMC Document 31 Filed 06/29/20 Page 1 of 4


            1    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            2    ILISSA SAMPLIN, SBN 314018
            3      isamplin@gibsondunn.com
                 2029 Century Park East
            4    Suite 4000
                 Los Angeles, CA 90067-3026
            5    Telephone: 310.552.8500
            6    Facsimile: 310.551.8741

            7    GABRIELLE LEVIN, pro hac vice
                   glevin@gibsondunn.com
            8    200 Park Avenue
                 New York, NY 10166-0193
            9    Telephone: 212.351.4000
          10     Facsimile: 212.351.4035

          11     Attorneys for APPLE INC.
          12                          UNITED STATES DISTRICT COURT

          13                        NORTHERN DISTRICT OF CALIFORNIA

          14     SA MUSIC, LLC, WILLIAM                  CASE NO. 20-cv-02794-EMC
                 KOLBERT, AS TRUSTEE OF THE
          15     HAROLD ARLEN TRUST, RAY                 STIPULATION TO EXTEND TIME
                 HENDERSON MUSIC CO. INC.,               TO RESPOND TO COMPLAINT
          16     FOUR JAYS MUSIC COMPANY, and
                 JULIA RIVA,                             Judge:     Hon. Edward M. Chen
          17
                                  Plaintiffs,
          18
                      v.
          19
                 APPLE INC., PICKWICK
          20     INTERNATIONAL LIMITED,
                 PICKWICK GROUP LIMITED,
          21     PICKWICK AUSTRALIA PTY LTD.,
                 and MASTERCORP PTY. LTD.,
          22
                                  Defendants.
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                    STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                               CASE NO. 20-cv-02794-EMC
                      Case 3:20-cv-02794-EMC Document 31 Filed 06/29/20 Page 2 of 4


            1          The undersigned counsel for Plaintiffs SA Music, LLC, William Kolbert, as
            2    Trustee of the Harold Arlen Trust, Ray Henderson Music Co. Inc., Four Jays Music
            3    Company, and Julia Riva (“Plaintiffs”) and Defendant Apple Inc. (“Apple,” collectively
            4    with Plaintiffs, the “Stipulating Parties”) hereby stipulate and agree, pursuant to Local
            5    Rule 6-1(a), as follows:
            6          WHEREAS, Plaintiffs filed the above-captioned case on April 22, 2020;
            7          WHEREAS, Apple waived service of summons on April 28, 2020, making
            8    Apple’s response to Plaintiffs’ Complaint due on June 29, 2020;
            9          WHEREAS, the Stipulating Parties have agreed to extend Apple’s deadline to
          10     answer or otherwise respond to Plaintiffs’ Complaint.
          11           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
          12     Stipulating Parties through their respective counsel, that Apple’s deadline to answer or
          13     otherwise respond to Plaintiffs’ Complaint shall be extended to July 29, 2020.
          14
                 Dated: June 29, 2020               Respectfully submitted,
          15                                        GISKAN SOLOTAROFF & ANDERSON LLP
          16
          17                            By:         /s/ Oren S. Giskan
          18                                        Oren S. Giskan (Pro Hac Vice)_
                                                    GISKAN SOLOTAROFF & ANDERSON LLP
          19                                        90 Broad Street, 10th Floor
                                                    New York, New York 10004
          20                                        Phone: (212) 847-8315
                                                    Fax: (646) 520-3237
          21                                        E-mail: ogiskan@gslawny.com
          22                                        Allen Hyman (California State Bar No. 73371)
                                                    LAW OFFICES OF ALLEN HYMAN
          23                                        10737 Riverside Drive
                                                    North Hollywood, CA 91602
          24                                        Phone: (818) 763-6289
                                                    Fax: (818) 763-4676
          25                                        E-mail: lawoffah@aol.com
          26                                        Attorneys for Plaintiffs
          27
          28

Gibson, Dunn &
                                                            2
Crutcher LLP                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                  CASE NO. 20-cv-02794-EMC
                      Case 3:20-cv-02794-EMC Document 31 Filed 06/29/20 Page 3 of 4


            1    Dated: June 29, 2020            Respectfully submitted,
                                                 GIBSON, DUNN & CRUTCHER LLP
            2
            3                           By:      /s/ Scott A. Edelman
            4                                     Scott A. Edelman (SBN 116927)
                                                  sedelman@gibsondunn.com
            5                                     GIBSON, DUNN & CRUTCHER LLP
                                                  2029 Century Park East, Suite 4000
            6                                     Los Angeles, CA 90067-3026
                                                  Phone: (310) 552-8500
            7                                     Fax: (310) 551-8741
            8                                     Attorneys for Defendant APPLE INC.
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                         3
Crutcher LLP                     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                CASE NO. 20-cv-02794-EMC
                      Case 3:20-cv-02794-EMC Document 31 Filed 06/29/20 Page 4 of 4


            1                      ATTESTATION REGARDING SIGNATURES
            2
                       I, Scott A. Edelman, attest that all signatories listed, and on whose behalf the
            3
                 filing is submitted, concur in the filing’s content and have authorized the filing.
            4
            5
                 DATED: June 29, 2020                    By:       /s/ Scott A. Edelman
            6                                                      Scott A. Edelman
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                               4
Crutcher LLP                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                  CASE NO. 20-cv-02794-EMC
